DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 7 – 10, 12, 14, 16 – 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2006/0249110 to Fernandez et al. (Fernandez) in view of US Patent No. 6,314,928 to Baraszu et al. (Baraszu).
In Reference to Claim 1
Fernandez teaches (see Fernandez):
A rocker arm comprising:
An outer arm (114) comprising a first side and a second side;
An inner arm (110) disposed between the first side and the second side;
A pivot axle (116) pivotally coupling the inner arm to the outer arm at a first end of the outer arm and a first end of the inner arm;
A latch pin (130) including a first position and a second position, the latch pin configured to:
In the first position, pivotally fix the inner arm to the outer arm at a second end of the outer arm and a second end of the inner arm (as seen from Fig. 3); and
In the second position, enable the inner arm to pivot independently of the outer arm (as seen from Fig. 4); and
A first biasing member urging the latch pin into one of the first position and the second position, a hydraulic fluid passage hydraulically coupled to the latch pin (as seen from Fig. 1a),
Wherein the latch pin is responsive to hydraulic pressure in the hydraulic fluid passage so as to selectively switch between the first position and the second position (as seen from Fig. 1a),
Wherein the inner arm comprises an inner arm sloped surface, and
Wherein the latch pin comprises a shaft and a latch pin sloped surface (as seen from Fig. 3 where the inner arm sloped surface and the latch pin sloped surface are in contact).
Fernandez does not teach the following which is taught by Baraszu (see Baraszu):
Wherein the latch pin sloped surface (Fig. 5 – reference character 126) is at an obtuse angle with respect to the shaft of the latch pin (120).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baraszu to modify the latch pin sloped surface to form an obtuse angle with respect to the shaft of the latch pin within the two-step roller finger follower assembly of Fernandez since it would provide a selectively deactivatable rocker arm assembly that is self-relieving from a submarining condition in which the rocker arm assembly is inadvertently permanently locked in a valve deactivated condition as taught by Baraszu (col. 2; lines 25 – 27).


In Reference to Claim 2
Fernandez teaches:
In addition to all the limitations of claim 1 discussed above, wherein the inner arm sloped surface and the latch pin sloped surface are structured to provide a smooth latch movement when the inner arm sloped surface contacts the latch pin sloped surface (as seen from Fig. 3).
In Reference to Claim 3
Fernandez teaches:
In addition to all the limitations of claim 1 discussed above, further comprising at least two lost motion springs (Fig. 1 – reference characters 138, 138’),
Wherein each lost motion spring is secured to a mount on a side of the outer arm (as seen from Fig. 1).
In Reference to Claim 4
Fernandez teaches:
In addition to all the limitations of claim 3 discussed above, wherein:
a spring retainer (Fig. 6 – reference character 500) secures the lost motion spring (538) to the mount (543), the spring retainer comprising an aperture and a flange (545, 542),
the aperture extends through a coil of the lost motion spring and over the mount, and
the flange rests against the coil (as seen from Fig. 6).

In Reference to Claim 20
Fernandez teaches:
In addition to all the limitations of claim 3 discussed above, wherein the at least two lost motion springs are structured to bias a position of the inner arm (as seen from Fig. 1).
In Reference to Claim 7
Fernandez teaches:
In addition to all the limitations of claim 1 discussed above, further comprising a bearing axle (Fig. 1 – reference character 118) mechanically coupled to one of the inner arm and the outer arm, the bearing axle including a bearing roller (120), the bearing roller configured to engage a low lift cam (Fernandez paragraph [0020]).
In Reference to Claim 8
Fernandez teaches:
In addition to all the limitations of claim 7 discussed above, wherein:
One of the inner arm and the outer arm is a high lift arm (Fig. 1 – reference character 110) including a slider pad engagement surface (111) for the low lift cam, and
A remaining one of the inner arm and the outer arm is a low lift arm (114) mechanically coupled to the bearing axle (Fernandez paragraph [0020]).

In Reference to Claim 9
Fernandez teaches:
In addition to all the limitations of claim 1 discussed above, wherein:
One of the inner arm and the outer arm is a high lift arm (Fig. 1 – reference character 110) including a slider pad engagement surface (111) for a high lift cam, and
A remaining one of the inner arm and the outer arm is a low lift arm (114) includes a roller bearing engagement (120) for a low lift cam (Fernandez paragraph [0020]).
In Reference to Claim 10
Fernandez does not teach the following which is taught by Baraszu:
In addition to all the limitations of claim 1 discussed above, wherein the inner arm includes an arcuate latch seat (Fig. 10 – reference character 200) configured to engage a horizontal flat surface (124) of the latch pin (220) when in the first position so as to pivotally fix the inner arm to the outer arm (as seen from Fig. 3).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baraszu to modify the inner arm to include an arcuate latch seat configured to engage a horizontal flat surface of the latch pin in the first position within the two-step roller finger follower assembly of Fernandez since it would reduce frictional contacts since the directional force is in the vertical direction and would thereby improve performance.
In Reference to Claim 12
Fernandez does not teach the following which is taught by Baraszu:
In addition to all the limitations of claim 1 discussed above, wherein:
The inner arm further defines an engagement slot (Fig. 5 – reference character 102),
The latch pin in the first position extends into the engagement slot, and
The engagement slot and the latch pin have a contact position only on a vertically upward side (124) of the latch pin (as seen from Fig. 3).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baraszu to contact the latch pin, when in the extended position, in an engagement slot of the inner arm such that the contact point is only on an upper side of the latch pin within the two-step roller finger follower assembly of Fernandez since it would reduce frictional contacts since the directional force is in the vertical direction and would thereby improve performance.


In Reference to Claim 14
Fernandez does not teach the following which is taught by Baraszu:
In addition to all the limitations of claim 1 discussed above, further comprising a lubricant hole (Fig. 5 – reference character 128) structured to allow oil to escape to an engine.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baraszu to incorporate a lubricating hole in the latch pin within the two-step roller finger follower assembly of Fernandez since it would allow for the cumulative flow of lubricating oil therethrough as taught by Baraszu (col. 3; lines 56 – 57).

In Reference to Claim 16
Fernandez teaches:
In addition to all the limitations of claim 1 discussed above, wherein the outer arm (Fig. 1 – reference character 114) further comprises a latch bore (as seen from Fig. 1).
In Reference to Claim 17
Fernandez teaches:
In addition to all the limitations of claim 16 discussed above, wherein the latch pin is at least partially positioned within the latch bore (as seen from Fig. 1).

In Reference to Claim 18
Fernandez teaches:
In addition to all the limitations of claim 1 discussed above, further comprising a hydraulic lash adjuster fluidly coupled to the hydraulic fluid passage and mechanically coupled to the outer arm (Fernandez paragraph [0020]).
In Reference to Claim 21
Fernandez does not teach the following which is taught by Baraszu:
In addition to all the limitations of claim 1 discussed above, wherein the latch pin further comprises a bottom surface perpendicular to the shaft of the latch pin, the bottom surface being in direct contact with the latch pin sloped surface (surface between 124 and 126).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Baraszu as applied to claim 1 above, and further in view of US Patent Application Publication No. 2007/0000460 to Roerig et al. (Roerig).
In Reference to Claim 5
Neither Fernandez nor Baraszu teach the following which is taught by Roerig (see Roerig):
In addition to all the limitations of claim 1 discussed above, wherein the outer arm further comprises:
A first over-travel limiter on the first side (Fig. 1 – reference character 15); and
A second over-travel limiter on the second side (15), and
Wherein the first and second over-travel limiters are structured to contact the inner arm and prevent rotation of the outer arm (Roerig paragraph [0022]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Roerig to incorporate an over-travel limiter on each side of the outer arm which contact the inner arm and prevent rotation of the outer arm within the within the two-step roller finger follower assembly of Fernandez, as modified by Baraszu, since it would provide alignment for coupling as taught by Roerig (paragraph [0022]).

In Reference to Claim 6
Neither Fernandez nor Baraszu teach the following which is taught by Roerig:
In addition to all the limitations of claim 1 discussed above, wherein the first and second sides each comprise a slider pad (Fig. 1 – reference characters 12) configured to engage a low lift cam (Roerig paragraph [0023]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Roerig to modify the outer arm to include slider pads within the within the two-step roller finger follower assembly of Fernandez, as modified by Baraszu, as an alternative equivalent adaptation comprising finite choices (roller or pad).


Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Baraszu as applied to claim 1 above, and further in view of US Patent Application Publication No. 2003/0192467 to Hendriksma et al. (Hendriksma).
In Reference to Claim 11
Neither Fernandez nor Baraszu teach the following which is taught by Hendriksma (see Hendriksma):
In addition to all the limitations of claim 1 discussed above, wherein a vertically-oriented flat surface of the inner arm (Fig. 7 – reference character 32) is configured to contact an end (66) of the latch pin (57) and restrict the latch pin from moving to the first position (as seen from Fig. 7).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hendriksma to include a vertically-oriented flat surface on the inner arm which is configured to restrict the latch pin from moving into the first position within the two-step roller finger follower assembly of Fernandez, as modified by Baraszu, since it would enable the latch pin to be preloaded against the inner arm so as to achieve the latched position (i.e. first position) as quickly as possible.


In Reference to Claim 13
Neither Fernandez nor Baraszu teach the following which is taught by Hendriksma:
In addition to all the limitations of claim 1 discussed above, wherein the latch pin further includes a dual diameter pin (Fig. 9 – reference character 62) assembled into a sleeve (94) so as to form a chamber (92).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hendriksma to employ a dual diameter latch pin assembled into a sleeve chamber within the two-step roller finger follower assembly of Fernandez, as modified by Baraszu, since it would provide a preassembled sub-assembly thereby greatly simplifying the overall assembly of the follower as taught by Hendriksma (paragraph [0032]).

In Reference to Claim 15
Neither Fernandez nor Baraszu teach the following which is taught by Hendriksma:
In addition to all the limitations of claim 1 discussed above, wherein the latch pin (Fig. 9 – reference character 62) further includes a latch spring retainer (94) with a vent hole (100).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hendriksma to modify the latch spring to include a latch spring retainer with a vent hole within the two-step roller finger follower assembly of Fernandez, as modified by Baraszu, since it would provide a preassembled sub-assembly thereby greatly simplifying the overall assembly of the follower as taught by Hendriksma (paragraph [0032]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Baraszu as applied to claim 18 above, and further in view of European Patent Application No. EP 1 571 300 A2 to Kunz et al. (Kunz).
In Reference to Claim 19
Neither Fernandez nor Baraszu teach the following which is taught by Kunz (see Kunz):
In addition to all the limitations of claim 18 discussed above, wherein the hydraulic lash adjuster is a dual feed hydraulic lash adjuster (Kunz paragraph [0010]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kunz to modify the HLA to be a dual feed hydraulic lash adjuster within the two-step roller finger follower assembly of Fernandez, as modified by Baraszu, since it would provide a greatly increased engagement length as taught by Kunz (paragraph [0010]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746